Citation Nr: 1100524	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2009 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not shown to have had active military, naval, or 
air service, and is not an individual or a member of a group 
considered to have performed active military, naval, or air 
service with the United States.


CONCLUSION OF LAW

The appellant does not have status as a Veteran, and therefore he 
does not meet the requirements of basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 
C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of 
law, entitlement to the benefit claimed cannot be established); 
38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue 
assistance with regard to a claim requesting a benefit to which 
the claimant is not entitled as a matter of law).  Here, 
resolution of the claim is wholly dependent on interpretation of 
the applicable laws and regulations pertaining to basic 
eligibility for VA benefits, as the appellant does not contend 
that he served with the U.S. Armed Forces proper, and as the 
certifying agency has made its determination concerning the 
qualifying nature of any other service.  The Board notes that the 
certifying agency was provided with copies of the relevant 
nonservice-department records in making its determination.  See 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  The VCAA is 
therefore inapplicable and need not be considered in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-
2004.

The Board notes in any event that the appellant clearly is on 
actual notice of the information and evidence necessary to 
substantiate his claim.  He has provided information about his 
service unit, and more importantly has provided supporting 
documentation.  He clearly is aware that to substantiate the 
claim, the record must show the requisite qualifying service.

Status as a Veteran

The appellant is seeking VA compensation for osteoarthritis and 
low back pain.  He has submitted evidence showing that he served 
with the Philippine Expeditionary Forces to Korea in 1954, and 
avers that because the unit was "under the overall command of 
the US Army," he is entitled to status as a Veteran.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).

"Veteran" is defined as a person who served in the active U.S. 
military, naval or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2010).  A "veteran of any war" 
is defined as any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 3.1(e) 
(2010).  Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC) and 
burial allowances, except for those inducted between October 6, 
1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service in 
the Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is included 
for compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized commissioned 
officer (only if the person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included for 
compensation benefits, but not for pension or burial benefits. 38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(c) and (d) (2010).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9 (a) and (d) (2010).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2010). The United States Court 
of Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.

Here the appellant has submitted a July 1990 certification from 
the Department of National Defense of the Republic of the 
Philippines that states that he had military service from July 
1950 to May 1980 with the Republic of the Philippines.  This 
includes service with "F Co, 2nd BCT" of the Philippine 
Expeditionary Forces to Korea as of April 1954.  A September 1989 
letter confirms that the appellant is in receipt of a monetary 
award from the Philippine Veterans Affairs Office.  In the notice 
of disagreement of August 2009, he stated that he believed he was 
entitled to compensation because the unit with which he had 
served in Korea was "under the overall command of the US Army."

The Board is aware of the appellant's argument with regard to 
overall command by the U.S. Army.  However, the appellant simply 
did not serve as a member of the U.S. Armed Forces, nor does the 
service identified amount to qualifying service for the purpose 
of establishing status as a veteran under the applicable laws or 
regulations.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2010).

The appellant has not alleged participation in actual qualifying 
service, and the record does not show that he was engaged in such 
service.  Given the applicable statutory and regulatory 
provisions recited above and the facts of this case, the Board 
finds that the appellant does not meet the basic eligibility 
requirements for VA benefits.  Thus, the appellant's claim lacks 
legal entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Basic eligibility for VA benefits is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


